DIXON, Chief Justice.
This is a companion case to Appeal No. 17,319, Swafford v. Holman et al., 446 S.W.2d 75, decided this date. As originally filed the suit included as defendants Allied Finance Company, Allied Finance Company of Casa View, Dixon W. Holman and Carlos I. Miro. The cause of action as to Holman and Miro was severed from that against the other two defendants. We are concerned here only with Mrs. Swaf-ford’s appeal from the summary judgment in favor of the two finance companies.
The points of error in this appeal are substantially the same as those presented by the appellant in Appeal No. 17,319. For the reasons given in our opinion there we affirm this judgment.
Affirmed.